Name: Council Regulation (EU) NoÃ 1416/2013 of 17Ã December 2013 adjusting with effect from 1Ã July 2013 the correction coefficients applied to the remuneration and pensions of officials and other servants of the European Union
 Type: Regulation
 Subject Matter: social protection;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 353/24 COUNCIL REGULATION (EU) No 1416/2013 of 17 December 2013 adjusting with effect from 1 July 2013 the correction coefficients applied to the remuneration and pensions of officials and other servants of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union, laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63 and 64 of the Staff Regulations and Annex XIII thereto, and the first paragraph of Article 20 and Articles 64, 92 and 132 of the Conditions of Employment of Other Servants, Having regard to the proposal from the European Commission, Whereas: (1) In order to guarantee that officials and other servants of the Union enjoy the same purchasing power regardless of their place of employment, the correction coefficients applied to the remuneration and pensions of officials and other servants of the Union should be adjusted under the 2013 review, (2) According to Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council (2), which amends the Staff Regulations, there is to be no update of the remuneration and pensions of officials and other servants of the Union in 2013 and 2014. This adjustment will be limited to maintaining the same purchasing power in various places of employment in 2013. HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2013, the date 1 July 2010 in the second paragraph of Article 63 of the Staff Regulations shall be replaced by 1 July 2013. Article 2 With effect from 1 July 2013, the correction coefficients applicable to the remuneration of officials and other servants under Article 64 of the Staff Regulations shall be as indicated in column 2 of the following table. With effect from 1 January 2014, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as indicated in column 3 of the following table. With effect from 1 July 2013, the correction coefficients applicable to pensions under Article 20(1) of Annex XIII to the Staff Regulations shall be as indicated in column 4 of the following table. 1 2 3 4 Country / Place Remuneration Transfer Pension 1.7.2013 1.1.2014 1.7.2013 Bulgaria 57,5 56,8 100,0 Czech Rep. 80,0 74,8 100,0 Denmark 134,8 132,2 132,2 Germany 96,8 96,5 100,0 Bonn 94,9 Karlsruhe 92,8 Munich 108,2 Estonia 78,9 79,2 100,0 Ireland 113,0 105,8 105,8 Greece 91,2 91,7 100,0 Spain 96,3 91,3 100,0 France 117,4 109,2 109,2 Croatia 80,0 75,0 100,0 Italy 104,4 97,9 100,0 Varese 92,8 Cyprus 83,7 86,9 100,0 Latvia 76,1 73,7 100,0 Lithuania 71,9 71,1 100,0 Hungary 76,1 67,0 100,0 Malta 84,4 84,5 100,0 Netherlands 108,9 105,6 105,6 Austria 108,3 104,8 104,8 Poland 73,0 66,0 100,0 Portugal 83,1 85,1 100,0 Romania 69,8 62,4 100,0 Slovenia 85,4 80,6 100,0 Slovakia 80,2 73,2 100,0 Finland 123,7 114,9 114,9 Sweden 132,9 124,4 124,4 United Kingdom 139,2 113,5 113,5 Culham 107,6 Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 56, 4.3.1968, p. 1. (2) Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council of 22 October 2013 amending the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union (OJ L 287, 29.10.2013, p. 15).